DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 05/05/2021 have been entered and fully considered.  Claims 1, 3-11, and 13-14 are pending.  Claims 2 and 12 are cancelled.  Claims 1, 3-4, 10-11, and 13-14 are amended.  Claims 1, 3-11, and 13-14 are examined herein.

Allowable Subject Matter
Claims 1, 3-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12
US 2014/0072895 A1 (“Becker”) discloses a fuel cell system and method for identifying leaks in a cathode sub-system of the fuel cell system (Abstract).  The system comprises a controller 42 containing a processor and memory having an executable program stored thereon including executable instructions performed by the processor (Fig. 1; [0015], [0023]).  The system further comprises a fuel cell stack 12 having an anode and a cathode ([0014]-[0015]), an air flow meter 38 (Fig. 1; [0015], [0017]-[0019]).  After the system is started, valves 28 and 30 are closed, valve 36 is opened, and compressor 14 is set to a predetermined diagnostic speed ([0017]).  The air flow 
The prior art of record does not fairly teach or suggest the method of claim 1 or the fuel cell system of claim 12 wherein “upon start of a fuel cell stack, obtaining, by a controller, a flow rate of air supplied into a cathode after an air regulator configured to regulate the air supplied into the cathode is opened; and determining, by the controller, a sealing state of the fuel cell stack, based on the obtained flow rate of the air, wherein, the fuel cell stack is determined to be in a normal sealing state when the flow rate of the air is greater than or equal to a preset threshold value and in an abnormal sealing state when the flow rate of the air is less than the preset threshold value” as recited in claim 1 or “upon start of a fuel cell stack, operate the air flow-rate acquisition device to obtain the flow rate of the air supplied into the cathode after an air regulator configured to regulate the air supplied into the cathode is opened; and determine a sealing state of the fuel cell stack, based on the obtained flow rate of the air, and wherein the fuel cell stack is determined to be in a normal sealing state when the flow rate of the air is greater than or equal to a preset threshold value and in an abnormal sealing state when the flow rate of the air is less than the preset threshold value” as recited in claim 12.
Claim 10
US 2003/0198845 A1 (“Nakanishi”) discloses a fuel cell system comprising a second interrupter 40 in which a short circuiting switch 41 short-circuits or does not short-circuit the output terminals 25, 26 of the FC stack 20 through a resistor 42 (Fig. 1; 
The prior art either alone or in combination does not fairly teach or suggest the method of claim 10 comprising “performing, by the controller, safety control to temporarily connect a resistor to the fuel cell stack to reduce high electric potential generated in the fuel cell stack, in response to determining that the fuel cell stack is in an abnormal sealing state” wherein “a flow rate of air supplied into a cathode after an air regulator configured to regulate the air supplied into the cathode is opened; and determining, by the controller, a sealing state of the fuel cell stack, based on the obtained flow rate of the air.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727